DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 1/6/2021 claims 1-20 are pending.
Priority
The application will receive the priority date of 9/9/2019 of the current application.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 102(a)(1) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/983,037, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In regards to claim 1, nowhere in the original disclosure does it discuss all the limitations of the claim, such as the displaying of the two-dimensional images of a body part and surgical 
In regards to claim 9, nowhere in the original disclosure does it discuss all the limitations of the claim, such as presenting a guideline indicating a path for an incision.  This claim would not receive priority because the original disclosure does not disclose each and every limitation of claim 9.  This would apply to the dependent claims as well.
In regards to claim 18, nowhere in the original disclosure does it discuss all the limitations of the claim, such as presenting a guideline for incision.  This claim would not receive priority because the original disclosure does not disclose each and every limitation of claim 9.  This would apply to the dependent claims as well.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 5,776,106) in view of Prisco (US 20100249506).
In regards to claim 1, Sinclair discloses, “A system for simulating a surgery (Fig. 1 drawing label 10 the system, col. 4 ln. 60-63 surgical simulator which provides visual and tactile feedback), the system comprising: a first haptic arm (Fig. 1 drawing label 20, Fig. 3 the instrument 20 is held by the arm system which is indicated by the arrow pointing to the 32, all of that brace system is considered the arm, col. 5 ln. 5-10 discussing the surgical tool being held on the tactile feedback system); a first haptic mechanism in mechanical (col. 5 ln. 5-10 the instrument is placed on the haptic arm and the system will provide haptic feedback via the haptic mechanism or tactile feedback mechanism, 18), wherein the haptic arm and haptic mechanism are capable of providing haptic force feedback to a user of the system during simulation of a surgery (col. 5 ln. 5-11 the instrument is moved on the haptic arm system and the system will provide force feedback that would be felt during an actual surgical procedure); a haptic control unit capable of signaling to the first haptic mechanism a level of haptic force feedback (Fig. 1 drawing label 12 the processing unit is the haptic control unit, col. 5 ln. 16-28 the processing unit, 12 will control the tactile feedback system 18 and provide the appropriate force feedback for the simulated surgery); a first computer in electronic communication with the haptic control unit and comprising a software module having a physics-based model of a portion of the human body (col. 8 ln. 18-58 the system displays a graphical image of the body, particularly the eye) and calculating the haptic force feedback to be provided by the first haptic arm and first haptic mechanism (col. 5 ln. 7-12 simulating and presenting force feedback with the system based on the specific surgical procedure being performed, col. 5 ln. 59- col. 6 ln. 19 the computerized system calculating the different force feedback that should be applied to the system based specifically on the information relating to the instrument and its location on the body), wherein the calculated haptic force feedback corresponds to substantially the same forces exerted on a surgical tool when it interacts with the portion of the human body during live surgery (col. 5 ln. 7-12 the haptic feedback system will provide force feedback similar to what would be felt on an actual body); and a simulated microscope having a display capable of displaying a three-dimensional image of the portion of the human body (Fig. 5, col. 5 ln. 30-36 displaying a simulated image of the eye), a three-dimensional image of the portion of (Fig. 5, col. 5 ln. 30-36displaying a simulated image of the eye, col. 8 ln. 33-59 the image of the eye and the instrument as it creates an incision is displayed) wherein the first simulated surgical tool has a tip at one end of the tool (Fig. 3 drawing label 20 the tip of the instrument is attached to the arm of the haptic feedback system, col. 8 ln. 42-45 which discusses the instrument having a tip),” but fails to disclose, “[and a simulated microscope having a display] capable of displaying at the same time, and while said system is simulating a surgery, a [three-dimensional image of the instrument and body] a two-dimensional view of the portion of the human body, and a two-dimensional view of the first simulated surgical tool.”  Prisco teaches, “[and a simulated microscope having a display] capable of displaying at the same time (Fig. 10 and 11 present an image of the display system which is capable of displaying multiple images at the same time), and while said system is simulating a [procedure], a [three-dimensional image of the instrument and body] a two-dimensional view of the portion of the human body, and a two-dimensional view of the first simulated surgical tool (para. 51-52 the display presents a three-dimensional image of the body and tool as well as a two dimensional image computed of the body and the tool, the system also discusses presenting a 2-D view of the endoscopic images taken from the tool as well as a 3D images taken, therefore under broadest reasonable interpretation the system is capable of simulating the presentation of 3D and 2D images of the body and tool).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the two dimensional and three dimensional images of the body and the tool, as taught by Prisco, with the simulated haptic surgical trainer, as taught by Sinclair, for the purpose of creating a training system that allows a user to view different angles of body systems within a surgery to allow them to learn how to properly manipulate the different fields of view.  However, 
In regards to claim 2, the system of Sinclair in view of Prisco discloses the system of claim 1. Sinclair further discloses, “wherein the two-dimensional view of the portion of the human body and the two-dimensional view of the first surgical tool are displayed within a window on the display (see fig. 4-6 which displays a two dimensional model of the eye and the position of the tool in relation to the eye model, col. 6 ln. 59- col. 7 ln 15 discuss the images, under broadest reasonable interpretation these images which are presented on a display are understood to be presented on a window of a display since the display system must open up a program “window” to present the image).” 
In regards to claim 4, Sinclair in view of Prisco discloses the system of claim 1. Sinclair further discloses, “wherein the two-dimensional view shows the angle of the first simulated surgical tool in relation to the portion of the human body (Fig. 4 shows the angle of the instrument Tα, of the tool 20, in relation to the eye, 8, col. 6 ln. 66- col. 7 ln. 9 the location of the instrument and the angle form the center of the eye can be determined).”
In regards to claim 5, Sinclair in view of Prisco discloses the system of claim 4. Sinclair further discloses, “wherein the angle is measured as the angle between the line tangential to the (see Fig. 4 the angle of the tool, Tα, is measured from the center of the eye, C, to the tool tip, 20, the center of the eye is understood to be the closest tangential point of this portion of the human body, the eye has a convex shape and it is inherently known that the center of the eye would be the outer most point of the eye), and the angle of the closest portion of the first simulated surgical tool to the portion of the human body (Fig. 4 the angel of the tool, Tα, is measured from the center of the eye to the tip of the surgical tool, col. 6 ln. 59- col. 7 ln. 9 discusses the Tα is measured from the tip of the tool to the center of the eye).”
In regards to claim 6, Sinclair in view of Prisco discloses the system of claim 4. Sinclair further discloses, “wherein the two-dimensional view further shows two range lines indicating a range of angles for the first simulated surgical tool (Fig. 4 shows the two lines showing the αmin and αmax angles of the tool, col. 6 ln. 66- col. 9 the αmin and αmax angles are intended to show the range in which the tool angle, Tα, should be located between).” 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 5,776,106) in view of Prisco (US 20100249506), as applied to claim 2, Kubota et al. (US 20200005676).
In regards to claim 3, the modified system of Sinclair discloses the above mentioned, but fails to disclose, “wherein the window is displayed over at least a portion of the three-dimensional image of the portion of the human body.”  Kubota teaches, “wherein [a two-dimensional image] window is displayed over at least a portion of the three-dimensional image of the portion of the human body (Fig. 17 and 18 show the 3D model, S or Sa, with the two dimensional image of the tooth and tool, D, para. 126-129 discuss figures 17 and 18 which display the 3D image of the body with a 2D image overlay on the screen)”.  Therefore, it .
Claims 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 5,776,106) in view of Harbaugh et al. (US 20050159759) in further view of Mahfouz (US 20190167352).
In regards to claim 9, Sinclair discloses, “A system for simulating a surgery (Fig. 1 drawing label 10 the system, col. 4 ln. 60-63 surgical simulator which provides visual and tactile feedback), the system comprising: a first haptic arm (Fig. 1 drawing label 20, Fig. 3 the instrument 20 is held by the arm system which is indicated by the arrow pointing to the 32, all of that brace system is considered the arm, col. 5 ln. 5-10 discussing the surgical tool being held on the tactile feedback system); a first haptic mechanism in mechanical communication with the first haptic arm (col. 5 ln. 5-10 the instrument is placed on the haptic arm and the system will provide haptic feedback via the haptic mechanism or tactile feedback mechanism, 18), wherein the haptic arm and haptic mechanism are capable of providing haptic force feedback to a user of the system during simulation of a surgery (col. 5 ln. 5-11 the instrument is moved on the haptic arm system and the system will provide force feedback that would be felt during an actual surgical procedure); a haptic control unit capable of signaling to the first haptic mechanism a level of haptic force feedback (Fig. 1 drawing label 12 the processing unit is the haptic control unit, col. 5 ln. 16-28 the processing unit, 12 will control the tactile feedback system 18 and provide the appropriate force feedback for the simulated surgery); a first computer in electronic communication with the haptic control unit and comprising a software module having a physics-based model of an eye (col. 8 ln. 18-58 the system displays a graphical image of the body, particularly the eye) and calculating the haptic force feedback to be provided by the first haptic arm and first haptic mechanism (col. 5 ln. 7-12 simulating and presenting force feedback with the system based on the specific surgical procedure being performed, col. 5 ln. 59- col. 6 ln. 19 the computerized system calculating the different force feedback that should be applied to the system based specifically on the information relating to the instrument and its location on the body), wherein the calculated haptic force feedback corresponds to substantially the same forces exerted on a surgical tool when it interacts with an eye during live surgery (col. 5 ln. 7-12 the haptic feedback system will provide force feedback similar to what would be felt on an actual body); and a simulated microscope having a display capable of displaying a three- dimensional graphical model of the eye (Fig. 5, col. 5 ln. 30-36 displaying a simulated image of the eye), a three-dimensional image of a first simulated surgical tool (Fig. 5, col. 5 ln. 30-36 displaying a simulated image of the eye, col. 8 ln. 33-59 the image of the eye and the instrument as it creates an incision is displayed),” but fails to disclose, “a guideline on the three-dimensional graphical model of the eye indicating a path for an incision.”  Harbaugh teaches, “a guideline indicating a path for an incision (para. 17-18 discusses calculating a suggested incision path and having the option to display the suggested incision path).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined generating a suggested path for incision, as taught by Harbaugh, with the simulated surgical system of Sinclair, for the purpose of creating a surgical (para. 144 discusses an AR guide for performing an incision and then providing feedback if the incision has been deviated, Fig. 11 and 12 present a virtual model, where fig. 11 presents the virtual bone cutting plan).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined generating a three-dimensional model with a virtual incision plan, as taught by Mahfouz, with the simulated eye surgery system of Sinclair, for the purpose of creating a virtual surgical training system that allows users to create and view a virtual surgical incision plan in order to allow a surgeon to practice setting up and performing different types of incisions at different depths and lengths.  
In regards to claim 12, the modified system of Sinclair discloses the above mentioned, but fails to disclose, “wherein the guideline is displayed as above the first simulated surgical tool.”  Harbaugh teaches, “wherein the guideline is displayed as above the first simulated surgical tool (under broadest reasonable interpretation “displaying the guideline above the simulated surgical tool” is understood to be displaying the guideline in front of the simulated tool, para. 57 discusses the having the projecting system display the suggested incision line on the skin and having this as a guide for the incision device, the guideline in this case is understood to be above the first simulated tool because it is in front of the incision device as the incision is made).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the incision guideline being projected in front of the surgical tool, as taught by Harbaugh, with the modified surgical 
In regards to claim 13, the modified system of Sinclair discloses the above mentioned, but fails to disclose, “wherein the guideline is displayed as below the first simulated surgical tool”.  Harbaugh teaches, “wherein the guideline is displayed as below the first simulated surgical tool (para. 27 the suggested incision comprises displaying a comparison of the path traveled and the suggested incision, the actual traveled incision is understood to be the incision that has been made, the system displays the comparison of the guideline and the suggested line which under broadest reasonable interpretation the guideline is understood to be as being below the tool due to the fact that during this comparison state a certain amount of the incision has been made).”  Therefore, it would have been obvious to have combined having the suggested guideline and the current incision path displayed together, as taught by Harbaugh, for the purpose of creating a training system that is able to compare the user’s incision to the ideal incision in order to provide proper feedback to a user on how to improve their performance.
In regards to claim 14, the modified system of Sinclair discloses the above mentioned, but fails to disclose, “wherein the appearance of a portion of the guideline is altered when the first simulated surgical tool passes above the guideline.”  Harbaugh teaches, “wherein the appearance of a portion of the guideline is altered when the first simulated surgical tool passes above the guideline (under broadest reasonable interpretation the term “the tool passing above the guideline” is understood to be as the surgical tool is deviated from the guide line, para. 38 states that the suggested incision path is projected on to the skin area of the individual, the system then provides visual feedback relation to the incision created, this includes altering the image of the incision path created by the incision device that deviates from the incision path).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the altering the image of the surgical path when it deviates from the guide, as taught by Harbaugh, with the modified surgical training system of Sinclair, for the purpose of creating a surgical training system that provides a user with proper feedback on how the user can improve their performance.
In regards to claim 15, Sinclair in view of Harbaugh in further view of Mahfouz discloses the system of claim 9. Sinclair further discloses, “wherein the microscope is further capable of displaying an incision line indicating a virtual incision made by the first simulated surgical tool (col. 8 ln. 45-48 the surgical tool is capable of making a simulated incision where the incision is depicted by a red line, the line is shown in Fig. 6 as the black line extending from the surgical tool).”
In regards to claim 16, Sinclair in view of Harbaugh in further view of Mahfouz discloses the system of claim 9.  Sinclair further discloses, “wherein the incision line is shown as the virtual incision is made (col. 8 ln. 45-48 a red line will show where the incision has been made, Fig. 6 as the black line extending from the surgical tool which would be the incision line).”
In regards to claim 17, the modified system of Sinclair discloses the above mentioned, but fails to disclose, “wherein the display provides an indication if the virtual incision deviates beyond a predetermined distance from the guideline.”  Harbaugh teaches, “wherein the display provides an indication if the [actual] incision deviates beyond a predetermined distance from the guideline (para. 63-64 the display will present visual feedback or a visible warning indicating that the actual incision deviates from the suggested incision).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined presenting a visual indication if the incision made deviates from the suggested incision, as taught by Harbaugh, with the system of Sinclair, for the purpose of creating a surgical training system that is able to identify if an error is going to be made.  However, Harbaugh fails to disclose the incision being a virtual incision.  Mahfouz teaches of presenting a virtual guideline for an incision and identifying if the virtual cutting has deviated from the plan (para. 144 discusses an AR guide for performing an incision and then providing feedback if the incision has been deviated, Fig. 11 and 12 present a virtual model, where fig. 11 presents the virtual bone cutting plan).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the incision being virtual, as taught by Mahfouz, with the simulated eye surgery system of Sinclair, for the purpose of creating a virtual surgical training system that provide users with an indication if the virtual incision deviates from the incision plan for the purpose of providing a user with proper feedback on their performance.  
In regards to claim 18, Sinclair discloses, “A system for simulating a surgery (Fig. 1 drawing label 10 the system, col. 4 ln. 60-63 surgical simulator which provides visual and tactile feedback), the system comprising: a first haptic arm (Fig. 1 drawing label 20, Fig. 3 the instrument 20 is held by the arm system which is indicated by the arrow pointing to the 32, all of that brace system is considered the arm, col. 5 ln. 5-10 discussing the surgical tool being held on the tactile feedback system); a first haptic mechanism in mechanical communication with the first haptic arm (col. 5 ln. 5-10 the instrument is placed on the haptic arm and the system will provide haptic feedback via the haptic mechanism or tactile feedback mechanism, 18), wherein the haptic arm and haptic mechanism are capable of providing haptic force feedback to a user of the system during simulation of a surgery (col. 5 ln. 5-11 the instrument is moved on the haptic arm system and the system will provide force feedback that would be felt during an actual surgical procedure); a haptic control unit capable of signaling to the first haptic mechanism a level of haptic force feedback (Fig. 1 drawing label 12 the processing unit is the haptic control unit, col. 5 ln. 16-28 the processing unit, 12 will control the tactile feedback system 18 and provide the appropriate force feedback for the simulated surgery); a first computer in electronic communication with the haptic control unit and comprising a software module having a physics-based model of an eye (col. 8 ln. 18-58 the system displays a graphical image of the body, particularly the eye) and calculating the haptic force feedback to be provided by the first haptic arm and first haptic mechanism (col. 5 ln. 7-12 simulating and presenting force feedback with the system based on the specific surgical procedure being performed, col. 5 ln. 59- col. 6 ln. 19 the computerized system calculating the different force feedback that should be applied to the system based specifically on the information relating to the instrument and its location on the body), wherein the calculated haptic force feedback corresponds to substantially the same forces exerted on a surgical tool when it interacts with an eye during live surgery (col. 5 ln. 7-12 the haptic feedback system will provide force feedback similar to what would be felt on an actual body); and a simulated microscope having a display capable of displaying a three- dimensional image of the eye body (Fig. 5, col. 5 ln. 30-36 displaying a simulated image of the eye), a three-dimensional image of a first simulated surgical tool (Fig. 5, col. 5 ln. 30-36displaying a simulated image of the eye, col. 8 ln. 33-59 the image of the eye and the instrument as it creates an incision is displayed), and an incision line indicating a virtual (col. 8 ln. 42- 48 discussing that the system presents a redline to simulate an incision made by the system);” but fails to disclose, “wherein the system generates a guideline for incision but the guideline is not visible on the display; and wherein the system provides an indication if the virtual incision deviates beyond a predetermined distance from the guideline.”  Harbaugh teaches, “wherein the system generates a guideline for incision but the guideline is not visible on the display (para. 17-18 the system generates a suggested surgical path, further the system discusses that the system may display the suggested incision path on the display, or the incision path may be projected onto the individual anatomy using a laser, inherently it is understood if the suggested incision path is presented using the option of the scanning laser then it is not presented on the display) and wherein the system provides an indication if the virtual incision deviates beyond a predetermined distance from the guideline (para. 63-64 the display will present visual feedback or a visible warning indicating that the actual incision deviates from the suggested incision).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined generating a suggested path for incision, as taught by Harbaugh, with the simulated surgical system of Sinclair, for the purpose of creating a surgical training system that allows users to view a suggested incision path in order to practice making different types of incisions at different depths and lengths.  However, Harbaugh fails to disclose the guideline is a virtual guideline.  Mahfouz teaches of presenting a virtual guideline for an incision and presenting it on a virtual model (para. 144 discusses an AR guide for performing an incision and then providing feedback if the incision has been deviated, Fig. 11 and 12 present a virtual model, where fig. 11 presents the virtual bone cutting plan).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of 
In regards to claim 19, Sinclair in view of Harbaugh in further view of Mahfouz discloses the system of claim 18.  Sinclair further discloses, “wherein the incision line is shown as the virtual incision is made (col. 8 ln. 45-48 a red line will show where the incision has been made, Fig. 6 as the black line extending from the surgical tool which would be the incision line).”  
In regards to claim 20, the modified system of Sinclair discloses the above mentioned, but fails to disclose, “wherein the indication is shown on the display.”  Harbaugh teaches, “wherein the indication is shown on the display (para. 63-64 the display will present visual feedback or a visible warning indicating that the actual incision deviates from the suggested incision).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined presenting a visual indication if the incision made deviates from the suggested incision, as taught by Harbaugh, with the system of Sinclair, for the purpose of creating a surgical training system that is able to identify if an error is going to be made.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 5,776,106) in view Harbaugh et al. (US 20050159759), in view of Mahfouz (US 20190167352), as applied to claim 2, Ralovich et al. (US 20190183580).
In regards to claim 7, the modified system of Sinclair discloses the above mentioned.  Specifically Sinclair discloses presenting a region in which the tool should be moving is between the minimum angle and the maximum angle (Fig. 4 showing the space between αmin and αmax, col. 6 ln. 66-col. 7 ln. 9 the area between the angles is where the tool should be manipulated and remain in). However, Sinclair fails to disclose, “wherein an area between the two range lines is highlighted with a color.”  Ralovich teaches, “wherein an area between the two range lines is highlighted with a color (para. 51 discusses identifying a region of interest in a particular color).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the different regions being a particular color, as taught by Ralovich, with the modified surgical training system of Sinclair, for the purpose of creating a training system that is able to visually identify regions of interest in order for the user to more easily identify when errors are going to be made. 
In regards to claim 8, the modified system of Sinclair discloses the above mentioned, but fails to disclose, “wherein the color changes depending on whether an angle of the first simulated surgical tool is within a predetermined range of angles.”  Ralovich teaches, “wherein the color changes depending on whether an angle of the first simulated surgical tool is within a predetermined range of angles (para. 51 the system contains different planned regions and if the surgical tool is beyond the region the color will change, and if the tool is within a particular range the color will be different).”  . 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 5,776,106) in view Harbaugh et al. (US 20050159759), in view of Mahfouz (US 20190167352), as applied to claim 2, Tripathi et al. (US 20110092984).
In regards to claim 10, the modified system of Sinclair discloses the above mentioned, but fail to disclose, “wherein the guideline is deleted when the first haptic arm is moved.”  Tripathi discuses a system in which the controlling surgeon, or the teacher, can remove a particular reference guide or change the transparency (para. 108 the controlling surgeon can remove the guide).  Therefore it would have been obvious to one having ordinary skill in the art at the time of effective filing to have removed the guideline, as taught by Tripathi, with the modified simulated surgical training system of Sinclair, for the purpose of creating a training system that removes the guideline when instrument motion is detected in order to allow the user to train for making incisions without a guide.
In regards to claim 11, the modified system of Sinclair discloses the above mentioned, but fail to disclose, “wherein the guideline is deleted when the three- dimensional image of the first simulated surgical tool appears on the display.”  Tripathi discuses a system in which the controlling surgeon, or the teacher, can remove a particular reference guide or change the transparency (para. 108 the controlling surgeon can remove the guide).  Therefore it would have been obvious to one having ordinary skill in the art at the time of effective filing to have removed the guideline, as taught by Tripathi, with the modified simulated surgical training system of Sinclair, for the purpose of creating a training system that removes the guideline when the three-dimensional image of the surgical tool appears, otherwise understood as the start of the training, in order to allow the user to train for making incisions without a guide.

Response to Arguments
Applicant’s arguments, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections of the non-final have been withdrawn. 
Applicant’s arguments, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejections of the non-final have been withdrawn. 
Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive. The Applicant first argues that claim 1does not disclose displaying images at the same time.  The Examiner disagrees.  The Examiner would first like to point out that in the claim limitation stating “a simulated microscope having a display capable of displaying at the same time, and while said system is simulating a surgery, a three-dimensional image of the portion of the human body, a three-dimensional image of a first simulated surgical tool, a two-dimensional view of the portion of the human body, and a two- dimensional view of the first simulated surgical tool;” the only structural component of the claim is the display system.  The limitations discussing the images being displayed are considered non-functional printed matter, and it is understood that the display system of Prisco is capable of displaying images as discussed in paragraphs 51-52.  Further, Prisco discusses being able to display two-dimensional and three-dimensional images as discussed in paragraphs 51-52.  Further, Prisco in figures 10 and 11 present the display of Prisco presenting multiple images on one display.  Therefore, the display system of Prisco is capable of displaying multiple images.  Further, as discussed in paragraph 51 and 52 Prisco discusses presenting 3D images of the body and tool and presenting 3D images taken by the tool as well as piecing together 2D images taken by the tool and the anatomy.
Next, the Applicant argues that Sinclair fails to disclose the images are displayed in a window on a display.  The Examiner disagrees.  Sinclair presents images that would be displayed 
Next, the Applicant argues that Sinclair fails to disclose the limitation of claim 5.  The Applicant particularly argues that closest point of the portion of the human body to the tip of the tool would be the point on the surface of the eye closest to the tool not the center of the eye.  The Examiner disagrees.  The system of Sinclair would teach the angle measured from the center of the eye as discussed in column 6 line 59- column 7 line 9.  Further, the current claim is broad enough to read on the limitation of Sinclair.  The closest point to the tool could be the center of the eye due to the natural shape of the eye.  The eye is naturally a convex shape and thus the center of the eye would be the outermost point of the eye.  This would mean that the shortest distance to the point of the tool would be the outermost point of the eye or the center portion of the eye.  Therefore, Sinclair meets the claimed limitation.
Next, the Applicant argues that claim 6 is not taught by Sinclair.  The Applicant particularly argues that range of angles for the first simulated surgical tool is not taught.  The Examiner disagrees. Sinclair col. 6 ln. 66- col. 7 ln. 9 discusses a range of angles the tool can be located within, under broadest reasonable interpretation this range is the range of angles the tool is found within, this range can be understood as “a range of angles for a simulated tool” since it covers the range of angles the tool is found within.  Therefore, Sinclair col. 6 ln. 66- col. 7 ln. 9 meets the claimed limitation.
Next, the Applicant argues that in claim 9, 17 and 18 the incision being performed by Harshbarger is an actual incision not a virtual one on a three-dimensional model as further specified by the claim amendments.  The Examiner points out these arguments are moot and that the secondary reference of Mahfouz specifically paragraph 144 has been added in addition to help teach the newly amended claim limitations and further discuss the incision guidelines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gibby et al. (US 20200159313) discusses a virtual AR system which presents a guide for surgical incisions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715       

/JAMES B HULL/Primary Examiner, Art Unit 3715